J-S02002-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 ROBERT RICHARDSON                        :
                                          :
                    Appellant             :   No. 1744 EDA 2019

             Appeal from the PCRA Order Entered May 23, 2019
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-0905521-1995


BEFORE: BENDER, P.J.E., KUNSELMAN, J., and NICHOLS, J.

MEMORANDUM BY BENDER, P.J.E.:                          FILED: MAY 3, 2021

      Appellant, Robert Richardson, appeals from the order dismissing his

petition filed under the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§

9541-9546.    After careful review, we vacate the order denying relief, and

remand for further proceedings.

      The PCRA court summarized the relevant facts underlying Appellant’s

conviction, and the subsequent procedural history of this case, as follows:

      The evidence adduced at trial showed that [Appellant] shot victim
      Vaughn Gaillard after Gaillard declined a rematch after [Appellant]
      and his co-defendant Clifford Brown lost a game of dice outside
      “J’s Big Shot Bar” (aka “Ike’s”) on Narragansett Street and
      Stenton Avenue in Philadelphia. At Brown’s direction, [Appellant]
      shot Gaillard in the side and back as he walked away with the
      winnings from the dice game. As Gaillard was lying on the ground,
      Brown told [Appellant] to shoot again and take his money, and
      [Appellant] complied.

      Witness Dana Lucas (“Lucas”) testified at trial that she heard the
      men argue over Gaillard[’s] not wanting to continue playing dice
      and that she saw [Appellant], with whom she had gone to middle
J-S02002-21


     school and knew from the neighborhood, shoot Gaillard. After the
     shooting, she went to the hospital and slipped a note to a female
     police officer, identifying [Appellant] and Brown as the
     perpetrators. Lucas testified at trial that she feared for her life if
     she spoke to the police, which was why she didn’t approach any
     officers at the scene. Later, on the same night as the shooting,
     Lucas gave two statements to police and identified [Appellant] in
     a photo array. Subsequently, Lucas was placed in protective
     housing prior to trial due to retaliatory threats.

     Witness Henry Jones, a longtime friend of [Appellant], Gaillard,
     and Brown, provided a police statement and testified at the
     preliminary hearing that he saw [Appellant] shoot Gaillard after
     an argument over a game of dice. Jones later went into hiding
     before trial, but police located him and placed him in custody for
     trial. He testified at trial consistent with his prior statements[,]
     except at trial he claimed that he did not see the actual shots fired.

     On May 14, 1997, a jury found [Appellant] guilty of first-degree
     murder, possessing an instrument of crime (PIC), and criminal
     conspiracy. On July 16, 1997, [Appellant] was sentenced to life
     imprisonment for [first-degree] murder, a concurrent [term of] 1
     to 5 years[’] … imprisonment for PIC, and a consecutive term of 3
     to 10 years[’] imprisonment for criminal conspiracy. The Superior
     Court affirmed [Appellant]’s judgment of sentence on January 27,
     2000[, and the] Pennsylvania Supreme Court denied his petition
     for allowance of appeal on July 10, 2000. [Commonwealth v.
     Richardson, 752 A.2d 424 (Pa. Super. 2000) (unpublished
     memorandum), appeal denied, 759 A.2d 922 (Pa. 2000).]

     On February 27, 2001, [Appellant] filed his first pro se PCRA
     petition. This was dismissed as meritless on September 12, 2001.
     The    Superior    Court   affirmed    on   October  2,    2002.
     [Commonwealth v. Richardson, 815 A.2d 1130 (Pa. Super.
     2002) (unpublished memorandum).] [Appellant] did not seek
     further review.

     Subsequently, [Appellant] filed a second PCRA petition in which
     he claimed that trial counsel was ineffective for failing to call three
     alleged eyewitnesses: Jamilliah Poston; Jaime Meekins; and fellow
     inmate Christopher Jones, who would all testify that [Appellant]
     was not the shooter.1 This was dismissed as untimely on April 20,
     2007. A panel of the Superior Court reversed the PCRA court’s
     dismissal and remanded the matter for a hearing on March 4,
     2008.     The Superior Court granted the Commonwealth’s


                                      -2-
J-S02002-21


     application for reargument and ultimately agreed that
     [Appellant]’s second petition was untimely, [and t]he
     Pennsylvania Supreme Court denied further review on September
     28, 2009. [Commonwealth v. Richardson, 974 A.2d 1190 (Pa.
     Super. 2009) (unpublished memorandum) (en banc), appeal
     denied, 980 A.2d 607 (Pa. 2009).]
       1  [Appellant]’s co-defendant Brown was also convicted of
       first[-]degree murder, PIC, and criminal conspiracy in
       connection with the murder of Gaillard. During Brown’s
       direct appeal, he claimed that alleged eyewitness William
       Hannible, who happened to be incarcerated with Brown prior
       to trial, would testify that Brown did not do anything to
       instigate the shooting and that he did not tell [Appellant] to
       shoot Gaillard. Hannible testified at an evidentiary hearing
       on August 21, 2000. The PCRA court denied relief and the
       Superior Court affirmed. At no time during his testimony at
       the hearing did Hannible claim that “Hasan” was the true
       shooter. Notably, William Hannible is the same person
       [who] Robert Gore claims[,] in his undated, unsworn,
       handwritten statement[,] told him that Hasan shot Gaillard.

       Brown filed several more PCRA petitions. In each, he
       claimed to have discovered new eyewitnesses while
       incarcerated, including fellow inmate Shareef Cato (who
       stated that he was present at the scene, that Lucas had
       gone inside the bar just prior to the actual shooting, and
       that [Appellant] shot Gaillard); fellow inmate Tyrone
       Williams (who claimed Lucas was inside the bar during the
       shooting); and fellow inmate Andrew Lewis (who claimed he
       spoke with Lucas at the hospital and told her to implicate
       Brown).

     On May 8, 2008, while his appeal was still pending from his second
     PCRA petition, [Appellant] filed a third pro se petition. This
     petition was returned to [Appellant] as unfiled. On November 15,
     2010, [Appellant] refiled this petition. It was dismissed as
     untimely; the Superior Court affirmed this dismissal on November
     7, 2012[, and t]he Pennsylvania Supreme Court denied his
     petition for allowance of appeal on March 27, 2013.
     [Commonwealth v. Richardson, 63 A.3d 820 (Pa. Super.
     2012), appeal denied, 63 A.3d 1246 (Pa. 2013).]

     On March 20, 2015, [Appellant] filed a fourth pro se petition, the
     subject of the case at bar. On May 26, 2015, [Appellant] filed a


                                   -3-
J-S02002-21


       supplemental petition. On December 9, 2016, Benjamin Cooper[,
       Esq.,] was appointed as PCRA counsel. On June 16, 2017, counsel
       filed an amended petition. In his amended petition, [Appellant]
       claimed that he found three new witnesses—Gregory Young,
       Michael Fiddeman, and Robert Gore—who would testify that a man
       named “Hasan[,]” who is now deceased, was the actual shooter.
       He claimed that Young and Fiddeman fled from the scene
       immediately after the shooting and never spoke to police. On
       November 13, 2017, the Commonwealth filed [a] Motion to
       Dismiss. On July 2 and 5, 2018, Judge Geroff conducted an
       evidentiary hearing. At this hearing, [Appellant] produced Dana
       Lucas as a surprise witness during the second day of testimony.2[,
       1] Lucas recanted her testimony from trial and stated that she

       was inside a bar and did not actually see the shooting. She further
       testified that she struck a secret deal with a detective to have her
       credit card fraud charges dropped in exchange for identifying
       [Appellant] as the shooter. On November 8, 2018, counsel
       amended his petition.
          2  The Commonwealth strenuously objected to Lucas[’s]
          testifying at the evidentiary hearing as [Appellant] had not
          included her in his petition[,] nor had he submitted an
          affidavit from her prior to the hearing. Rather, [Appellant]
          and his counsel claimed that Lucas happened to reach out
          to their investigator a few days before the hearing and that
          she chose to come forward at that time.

       On December 18, 2018, this matter was reassigned to this [c]ourt
       from Judge Geroff’s judicial inventory. On April 23, 2019, this
       [c]ourt sent [Appellant] a Notice of Intent to Dismiss Pursuant to
       [Pa.R.Crim.P] 907. On April 29, 2019, [Appellant] replied [pro se]
       to the 907 notice, objecting to dismissal. On May 23, 2019, this
       [c]ourt dismissed [Appellant]’s petition…. On June 13, 2019,
       [Appellant] filed a Notice of Appeal to Superior Court.

PCRA Court Opinion (“PCO”), 12/20/19, at 1-4.




____________________________________________


1 Additionally, Judge Geroff heard testimony from Appellant, Young, and
Fiddeman. See N.T., 7/2/18, at 9 (Young), 81 (Fiddeman); and see N.T.,
7/5/18, at 9 (Lucas), 106 (Appellant). Gore died before the start of the
hearing. N.T., 7/5/18, at 151.

                                           -4-
J-S02002-21



      The PCRA court did not order Appellant to file a Pa.R.A.P. 1925(b)

statement, and he did not file one. The court issued its Rule 1925(a) opinion

on December 20, 2019.

      Appellant now presents the following questions for our review:

      1. Did the Commonwealth violate due process of law when it failed
      to disclose to trial counsel that Dana Lucas testified pursuant to
      an agreement for leniency and failed to correct her false testimony
      that she had no such deal?

      2. Has Appellant met the standard for a new trial pursuant to the
      newly[-]discovered evidence standard?

      3. Is Appellant entitled to relief because he is actually innocent of
      the offense?

Appellant’s Brief at 2.

      Initially, we note that:
      We review an order dismissing a petition under the PCRA in the
      light most favorable to the prevailing party at the PCRA level. This
      review is limited to the findings of the PCRA court and the evidence
      of record. We will not disturb a PCRA court’s ruling if it is
      supported by evidence of record and is free of legal error. This
      Court may affirm a PCRA court’s decision on any grounds if the
      record supports it. Further, we grant great deference to the
      factual findings of the PCRA court and will not disturb those
      findings unless they have no support in the record. However, we
      afford no such deference to its legal conclusions. Where the
      petitioner raises questions of law, our standard of review is de
      novo and our scope of review plenary.

Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super. 2012) (internal

citations omitted).

      Generally, the PCRA’s time limitations implicate our jurisdiction and may

not be altered or disregarded in order to address the merits of a petition. See

Commonwealth v. Bennett, 930 A.2d 1264, 1267 (Pa. 2007). Under the


                                      -5-
J-S02002-21



PCRA, any petition for post-conviction relief, including a second or subsequent

one, must be filed within one year of the date the judgment of sentence

becomes final, unless one of the following exceptions set forth in 42 Pa.C.S. §

9545(b)(1)(i)-(iii) applies:

       (b) Time for filing petition.--

          (1) Any petition under this subchapter, including a second
          or subsequent petition, shall be filed within one year of the
          date the judgment becomes final, unless the petition alleges
          and the petitioner proves that:

              (i) the failure to raise the claim previously was      the
              result of interference by government officials with    the
              presentation of the claim in violation of              the
              Constitution or laws of this Commonwealth or           the
              Constitution or laws of the United States;

              (ii) the facts upon which the claim is predicated were
              unknown to the petitioner and could not have been
              ascertained by the exercise of due diligence; or

              (iii) the right asserted is a constitutional right that was
              recognized by the Supreme Court of the United States
              or the Supreme Court of Pennsylvania after the time
              period provided in this section and has been held by
              that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii). Additionally, at the time Appellant’s petition

was filed, section 9545(b)(2) required that any petition attempting to invoke

one of these exceptions “be filed within sixty days of the date the claim could

have been presented.” 42 Pa.C.S. § 9545(b)(2).2

____________________________________________


2An amendment to section 9545(b)(2), which became effective on December
24, 2018, changed the language to require that a petition “be filed within one
year of the date the claim could have been presented.” 42 Pa.C.S. §



                                           -6-
J-S02002-21



                                               I

       We first address Appellant’s third claim, as it presents an attempt to

bypass the PCRA’s time limitations. Appellant argues that “this Court should

recognize a freestanding claim of actual innocence under the Pennsylvania and

federal constitutions” that is not subject to the PCRA’s time bar. Appellant’s

Brief at 45. Appellant asserts that such relief is potentially available “under

the Eighth and Fourteenth Amendments to the United States Constitution[,]”

and/or pursuant to the analogous and/or greater rights articulated under

“Article 1, Section 13 and Article 1, Section 9” of the Pennsylvania

Constitution.    Appellant’s Brief at 42.          Appellant cites for persuasive value

several cases from sister jurisdictions in which a freestanding claim of

innocence has been recognized, bypassing the typical timeliness restrictions

for collateral review of criminal convictions. See id. at 44-45.

       The Commonwealth contends this claim was waived due to Appellant’s

failure to raise it in the PCRA court, and we are compelled to agree. Appellant

did not raise such a claim in his pro se petition, in an amendment thereto, or

in his response to the PCRA court’s Rule 907 notice, nor has Appellant directed

this Court’s attention to where in the record such a claim was preserved below.

Accordingly, this claim was waived for purposes of this appeal. See Pa.R.A.P.

302(a) (“Issues not raised in the lower court are waived and cannot be raised

____________________________________________


9545(b)(2). That amendment applies to any claims arising on or after
December 24, 2017, and, thus, does not apply to Appellant’s petition.


                                           -7-
J-S02002-21



for the first time on appeal.”); see also Pa.R.A.P. 2117(c), 2119(e) (requiring

an appellant’s brief to identify the place of raising or preserving of issues).

                                               II

        As to Appellant’s remaining claims, he first asserts that Lucas’s

recantation (and the related, subsidiary revelation that she had a deal with

police to have her charges ‘go away’ if she acquiesced to identifying Appellant

as the shooter), constitutes newly-discovered fact of a Brady3 violation that

satisfies the timeliness exception set forth in Section 9545(b)(1)(ii). Appellant

accurately recounted Lucas’s testimony at the PCRA hearing as follows:

        Dana Lucas testified that she was twenty-two years old at the
        time of the shooting about which she testified. She confirmed that
        she was at the location of the Ga[i]ll[]ard shooting. N[.]T[.,]
        7/5/2018, [at] 9-10. She “had quite a bit” of alcohol to drink on
        that night and she was intoxicated at the time of the shooting and
____________________________________________


3   Brady v. Maryland, 373 U.S. 83 (1963).

        In Brady, the United States Supreme Court held that “the
        suppression by the prosecution of evidence favorable to an
        accused upon request violates due process where the evidence is
        material either to guilt or to punishment, irrespective of the good
        faith or bad faith of the prosecution.” Brady, 373 U.S. at 87….
        The Supreme Court subsequently held that the duty to disclose
        such evidence is applicable even if there has been no request by
        the accused, United States v. Agurs, 427 U.S. 97, 107 … (1976),
        and that the duty may encompass impeachment evidence as well
        as directly exculpatory evidence, United States v. Bagley, 473
        U.S. 667, 676–77… (1985). Furthermore, the prosecution’s
        Brady obligation extends to exculpatory evidence in the files of
        police agencies of the same government bringing the prosecution.
        Kyles v. Whitley, 514              U.S. 419, 438…         [(1995)];
        Commonwealth v. Burke, … 781 A.2d 1136, 1142 ([Pa.] 2001).

Commonwealth v. Lambert, 884 A.2d 848, 853–54 (Pa. 2005).

                                           -8-
J-S02002-21


     police interview. The shooting took place just outside of a bar,
     and she was in the bar drinking when there was a commotion
     outside the bar. Id. [at] 11. She swiveled in her chair to see
     what it was, but she could not. She saw people running in and
     out of the bar and she heard from her friend, Hank, that “Vaughn
     got shot.” She related that Vaughn was her “best friend’s
     boyfriend.” Id.[ at] 13-14. Hank said that “Quick” shot Vaughn.
     Id.[ at] 15. She identified Quick as Appellant in court. Id.[ at]
     16. She went outside minutes later and saw police on scene.
     Id.[]

     She spoke to a detective on scene who ask[ed] her if she “knew
     what happened” and she responded that she did -- she said that
     Quick shot Vaughn. She gave her name to the detective and told
     him that she was on her way to the hospital. She said this because
     it was what Hank told her. Id.[ at] 18. She admitted that she did
     not see what happened. She was questioned in greater detail at
     the hospital. Id.[ at] 21. She told the detective that she saw the
     shooting, which was not true. She agreed to testify if asked. Id.
     [at] 24.

     Her post-conviction affidavit was marked at the hearing at D-5.
     Id.[ at] 25-26.

     About a week after the shooting she was contacted on the phone
     by the detective who asked to meet with her. The detective
     showed her a mug shot of her. The detective then told her that
     “we’ll help you if you help us.” She agreed and the detective told
     her that he could make the charges “go away.” Id.[ at] 26-27.
     She apologized for doing this:

        I pretty much agreed to say what it was that I needed to
        say to get my record clear and to go along with what they
        wanted me to say. And I apologize for that. I had three
        small children, and I’m frustrated. I’m hurt. I didn’t have
        anybody in my corner. So I felt as though I had to look out
        for myself at that time.12

     Id.[ at] 27. She further explained that she lied to the police when
     she said that she saw Quick shoot, and she reiterated that she
     said that only because her friend Hank told her that was the case
     and she believed it to be true. Id.[ at] 32. Thus, she admitted
     to having two motives to lie: “I wanted somebody to be held
     responsible for killing my friend. And at the same time, I wanted
     a chance to get the type of job and live the type of life that my
     kids and I needed to have.” Id.[ at] 32-33.

                                    -9-
J-S02002-21


         12 As noted above, no record of any conviction for Dana
         Lucas currently exists on the Judicial Website, even though
         she had been arrested on at least two prior occasions. It
         thus appears that the charges “went away.” She explained
         that she never had a trial, and when asked what happened
         to the cases, she responded “they went away.” Id.[ at] 29.
         In fact, she related that she subsequently obtained
         employment at 601 Market Street, “the federal building” and
         “nothing has come up.”

      Lucas said that subsequent to Appellant’s trial she was not spoken
      to by anybody on behalf of Appellant. Immediately before her
      PCRA testimony, she learned from a friend that an investigator
      was looking for her, and the friend provided her with the
      investigator’s number. She was then subpoenaed to the hearing.
      Id.[ at] 37-38. She reiterated that she signed the affidavit two
      days before her hearing testimony. Id.[ at] 39.

Appellant’s Brief at 18-20 (emphasis in original).

      The PCRA court’s opinion only fleetingly addressed Appellant’s Lucas-

related Brady claim with respect to the newly-discovered fact exception. See

PCO at 5-6. In fact, it is not clear if the court analyzed the underlying merits

of the claim under the ‘after-discovered’ evidence standard, or if it addressed

the standard for ‘newly-discovered’ evidence as an exception to the PCRA’s

time bar. Thus, it is appropriate to distinguish these standards. Our Supreme

Court has stated that:

      [G]enerally, the exception to the PCRA’s time requirements set
      forth in subsection 9545(b)(1)(ii) is now referred to as the “newly-
      discovered fact” exception. While, on occasion, some courts have
      used a variation of this phrase, … the phrase “newly-discovered
      fact” timeliness exception, in our view, most accurately reflects
      the requirements of subsection 9545(b)(1)(ii), and is the least
      likely to be confused with the after-discovered evidence eligibility-




                                     - 10 -
J-S02002-21


       for-relief provision set forth in subsection 9543(a)(2).[4] Thus, for
       purposes of clarity and consistency, we encourage courts to utilize
       the phrase “newly-discovered fact(s)” when referring to the
       timeliness exception provided under subsection 9545(b)(1)(ii).

                                           ***

       To reiterate, the newly-discovered facts exception to the time
       limitations of the PCRA, as set forth in subsection 9545(b)(1)(ii),
       is distinct from the after-discovered evidence basis for relief
       delineated in 42 Pa.C.S. § 9543(a)(2). To qualify for an exception
       to the PCRA’s time limitations under subsection 9545(b)(1)(ii), a
       petitioner need only establish that the facts upon which the claim
       is based were unknown to him and could not have been
       ascertained by the exercise of due diligence. However, where a
       petition is otherwise timely, to prevail on an after-discovered
       evidence claim for relief under subsection 9543(a)(2)(vi), a
       petitioner must prove that (1) the exculpatory evidence has been
       discovered after trial and could not have been obtained at or prior
       to trial through reasonable diligence; (2) the evidence is not
       cumulative; (3) it is not being used solely to impeach credibility;
       and (4) it would likely compel a different verdict.

Commonwealth v. Burton, 158 A.3d 618, 628–29 (Pa. 2017) (citations

omitted). Importantly, the “newly[-]discovered [fact] exception, set forth in

Section 9545(b)(1)(ii), … does not require a merits analysis of the claim in

order for it to qualify as timely and warranting merits review. The exception

merely requires that the ‘facts’ upon which such a claim is predicated must

not have been known to [the] appellant, nor could they have been ascertained

by due diligence.”      Commonwealth v. Lambert, 884 A.2d 848, 852 (Pa.

2005).


____________________________________________


4 Section 9543(a)(2)(iv) permits relief under the PCRA when “exculpatory
evidence” unavailable at trial, “has subsequently become available and would
have changed the outcome of the trial if it had been introduced.” 42 Pa.C.S.
§ 9543(a)(2)(iv).

                                          - 11 -
J-S02002-21



       We    must    initially   address       the   Commonwealth’s   assertion   that

“[Appellant] failed to raise this post-hearing claim as a basis for any statutory

exception to the PCRA statute’s timeliness requirement, a fatal omission he

makes no attempt to rectify on appeal.” Commonwealth’s Brief at 17. We

disagree. In the circumstances of this case, it was alleged by Appellant at the

first PCRA hearing, and acknowledged by the PCRA court in its opinion, that

Lucas was a surprise witness who only came forward days before the hearing,

long after Appellant’s pro se and first-amended PCRA petitions were filed. Her

testimony, at least facially, established a potential Brady violation, as she

stated that her in-court identification of Appellant as the shooter was

prompted by a deal to make her charges ‘go away,’ which contradicted her

trial testimony that no deal had been offered, despite acknowledging that she

had pending charges at that time.              Prior PCRA counsel, Attorney Cooper,

attempted to raise this matter in a second Amended petition that followed the

hearing.5 In any event, in his pro se response to the court’s Rule 907 notice,

Appellant clearly attempted to raise a Brady claim in relation to Lucas’

testimony in response to the court’s assertion that the petition was to be

denied on the merits. The PCRA court then summarily dismissed the petition
____________________________________________


5  As acknowledged by Appellant through his current counsel, prior counsel’s
filing of the second amended petition was deficient in several ways. Attorney
Cooper filed that amendment without first seeking leave to do so.
Problematically, nothing in the record suggests that the PCRA court rejected
the filing, and the PCRA court does not clarify the matter in its Rule 1925(a)
opinion. The second amended petition reads as a summary of the testimony
provided at the hearings, and includes a summary of Lucas’ testimony, but it
does not specifically cite Brady or provide legal analysis as to that claim.

                                           - 12 -
J-S02002-21



without having addressed Appellant’s response to the Rule 907 notice in any

way.   In its Rule 1925(a) opinion, the court never asserts that Appellant

waived this claim, instead providing an analysis rejecting the claim on the

merits, or for having been previously litigated. This suggests that the court

implicitly acknowledged that the claim had been sufficiently raised to permit

the court to address it. Given this record, and the apparent abandonment of

Appellant by Attorney Cooper at a critical time in the proceedings below, see

n.7 infra, we decline to find waiver in the specific circumstances of this case,

in the interests of both justice and judicial economy. Thus, we now turn to

address whether the new fact(s) established through Lucas’s testimony meets

an exception to the PCRA’s timeliness requirements.

       The PCRA court states that Appellant “is unable to invoke the after-

discovered evidence exception to the time bar as he has failed to meet his

burden in his filings.” PCO at 7 (emphasis added).    We can only assume the

court meant to assert that Appellant failed to invoke the newly-discovered fact

exception. As noted above, however, in the PCRA court’s Rule 907 notice of

its intent to dismiss Appellant’s petition, it made no mention of Appellant’s

failure to meet the timeliness requirement with respect to Lucas’s new

testimony, or with regard to any other claim. Instead, in a boilerplate form,

the PCRA court checked a box stating: “The issues raised in the [PCRA]

petition filed by your attorney are without merit.” Rule 907 Notice, 4/23/19,

at 1 (single page). The court did not check the box that stated: “Your petition

is untimely filed pursuant to 42 Pa.C.S.[] § 9545(b).” Subsequently, in the

                                     - 13 -
J-S02002-21



order denying the petition, the PCRA court wrote, verbatim: “AND NOW, this

23rd day of May, 2019, after consideration of the motion to dismiss PCRA

petition based on Lack of Merit by the Commonwealth it is ORDERED that the

motion to dismiss based on Lack of Merit is Granted[.]” Order, 5/23/19, at 1.

     Nevertheless, in its opinion, the PCRA court addressed the new facts

raised by Lucas’s testimony as follows:

     Dana Lucas testified next as a surprise witness[,] as the
     Commonwealth had no notice that the defense planned to call her
     to testify. She significantly changed her account of the shooting.
     At trial, she had testified that she heard the argument over dice
     and that she saw [Appellant] shoot Gaillard. At the evidentiary
     hearing, however, she stated that she overheard an argument
     between the men playing dice as she was entering the bar, that
     she spent the next 3 hours drinking herself into intoxication, and
     that after she heard gunshots, a friend named “Hank” (aka Henry
     Jones) ran into the bar and said “[Appellant] shot Vaughn.” She
     testified that Hank told her that if anyone asked, she should say
     that Quick was the shooter. Lucas testified that she spoke to a
     male police officer at the scene and then spoke to the same man
     again at the hospital. The Commonwealth produced documents
     showing that she gave two statements to police that night, in
     which she provided a detailed account of the argument, shooting,
     and aftermath. In these statements, she identified [Appellant] as
     the shooter. The police also showed her a photo array and she
     identified [Appellant] once more. However, at the evidentiary
     hearing, Lucas claimed that the detectives helped her write those
     statements and stated that a week after the shooting, she met
     with a detective who told her he would make her credit card fraud
     charges disappear if she cooperated with the police. Lucas
     testified that she never told anyone about being inside the bar
     during the shooting and the deal with the detective until she
     contacted an investigator in July 2018[,] just days before the
     evidentiary hearing and he asked her to write down what
     happened. []N.T.[,] 7/5/18, [at 15-103].

                                    ***




                                   - 14 -
J-S02002-21


     With respect to Lucas, [Appellant] admits that he learned of her
     credit card fraud charges years before. In fact, he raised this issue
     in his third PCRA petition, claiming that Lucas was relocated by
     the Commonwealth and her open charges were dismissed in
     exchange for her testimony against him. He alleged that he
     received a copy of Lucas’[s] criminal record from a reporter at The
     Legal Researcher Exhibit News on March 22, 2009, and that this
     showed the charges were nolle prossed.            The PCRA court
     dismissed [Appellant]’s third petition as untimely and without
     merit. The court held that [Appellant] failed to show due diligence
     since Lucas’[s] criminal records could have been obtained sooner
     from The Office of Judicial Records. Moreover, the court held that
     this alleged after-discovered evidence would not compel a
     different verdict since the Commonwealth “presented adequate
     evidence of Petitioner’s guilt beyond a reasonable doubt
     notwithstanding Ms. Lucas’[s] alleged outstanding criminal case,”
     which the jury was aware of as “Ms. Lucas testified that she had
     open criminal charges regarding credit cards.” []PCRA [Court]
     Opinion, 3/5/12, [at] 5 [n.]5[].

     Additionally, [Appellant] fails to satisfy the prejudice prong as he
     did not successfully plead and prove that the outcome of the trial
     would have been different with this “new” evidence. Both Young
     and Fiddeman’s accounts from the night of the shooting are highly
     suspect, particularly since Fiddeman is a fellow inmate at SCI -
     Huntingdon. As for Lucas, [Appellant] claims that Lucas was the
     “only eyewitness” to testify at trial; therefore, her recantation is
     significant. This is false. The record shows Henry Jones also
     testified at trial and identified [Appellant] as the shooter.6
     According to police testimony at trial, no one spoke with Lucas at
     the crime scene; rather, she approached a female officer, Lillian
     Rosario, at the hospital and slipped her a note with [Appellant]
     and Brown’s information on it. Lucas later gave two separate
     detailed interviews to homicide detectives that night and identified
     [Appellant], whom she had known since middle school, in a photo
     array. Lucas told police she feared for her life and was receiving
     threats of retaliation for cooperating with police[,] so she was
     placed in protective housing prior to testifying. None of this
     comports with her incredible new testimony that she was
     somehow unwilling to cooperate and only did so a week after the
     shooting when a detective made a secret deal with her regarding
     her credit card fraud. Nor is it credible that she was extremely
     drunk on the night of the shooting yet remembers all the details.
     Likewise, her testimony that the argument over game winnings


                                    - 15 -
J-S02002-21


       that led to the shooting happened three hours before the actual
       shooting is incredible. As stated above, recantation testimony,
       particularly where a witness claims he or she committed perjury,
       is considered extremely unreliable. Lucas’[s] testimony at the
       evidentiary hearing was not credible and would not likely result in
       a different verdict if a new trial were granted. Therefore, no relief
       is due.
          6  Jones gave police statements and testified at the
          preliminary hearing that he saw [Appellant] shoot Gaillard.
          Jones became afraid after receiving threats for testifying;
          he was taken into custody and forced to appear at trial to
          testify.  At trial, he testified consistently with prior
          statements except that he refused to say he actually
          witnessed the shooting. The jury was aware of all of Jones’
          testimony and prior statements and ultimately found
          [Appellant] guilty of Gaillard’s murder.

PCO at 11-12, 14-15.

       Notably, nothing in the PCRA court’s analysis dealt explicitly with the

newly-discovered fact exception with respect to Lucas’s new testimony,

despite the fact that satisfaction of a timeliness issue is a threshold inquiry

implicating the court’s jurisdiction.          Instead, the court ascertained that

Appellant’s claim was barred as having been previously litigated under Section

9543(a)(3),6 reasoning that Appellant knew about Lucas’s criminal records

previously and had raised the same Brady claim in his third PCRA petition.

Arguably, this might suggest that the PCRA court had determined that Lucas’s

testimony was effectively the same evidence, and therefore, not newly-

____________________________________________


6  That provision dictates that, to “be eligible for relief under this subchapter,
the petitioner must plead and prove by a preponderance of the evidence all of
the following: … (3) That the allegation of error has not been previously
litigated or waived.” 42 Pa.C.S. § 9543(a)(3). Section 9544(a) defines when
an issue has been previously litigated for purposes of the PCRA.


                                          - 16 -
J-S02002-21



discovered for purposes of Section 9545(b)(1)(ii), but the PCRA court never

stated that explicitly in its opinion.

       This is troubling because,

       [t]he purpose behind a Rule 907 pre-dismissal notice is to allow a
       petitioner an opportunity to seek leave to amend his petition and
       correct any material defects, see Commonwealth v. Williams,
       … 782 A.2d 517, 526 ([Pa.] 2001), the ultimate goal being to
       permit merits review by the PCRA court of potentially arguable
       claims. The response is an opportunity for a petitioner and/or his
       counsel to object to the dismissal and alert the PCRA court of a
       perceived error, permitting the court to “discern the potential for
       amendment.” Id. at 527.

Commonwealth v. Rykard, 55 A.3d 1177, 1189 (Pa. Super. 2012).

       Here, Appellant responded to the Rule 907 notice pro se,7 and

specifically requested the court consider his Brady claim based on Lucas’s

testimony at the PCRA hearing. See Appellant’s Pro Se Response to the PCRA

Court’s Rule 907 Notice, 4/29/19, at ¶¶ 1 et seq. (unnumbered pages).

Appellant was never notified that the PCRA court intended to deny any claim

on timeliness grounds or as having been previously litigated. Thus, he was

effectively denied the opportunity to seek leave to amend his petition to

correct those defects.


____________________________________________


7 It appears that prior PCRA counsel, Attorney Cooper, effectively abandoned
Appellant by this point in the procedural history of this case. We find no
evidence in the record of Attorney Cooper filing anything with the lower court
after he submitted the second amended petition, which, as discussed above,
was defective in several respects. Appellant filed a pro se response to the
Rule 907 notice, and a pro se notice of appeal, and was effectively deprived
of the assistance of counsel until current counsel entered his appearance with
this Court in November of 2019.

                                          - 17 -
J-S02002-21



     In any event, the specific Brady issue presented by Lucas’s new

testimony was not previously litigated.       The interplay between Section

9543(a)(3)’s bar on previously-litigated claims and the newly-discovered fact

exception was explained by our Supreme Court as follows:

     In this context, “issue” is “the discrete legal ground” that was
     forwarded to the highest appellate court and which would have
     entitled the defendant to relief. Commonwealth v. Collins, 888
     A.2d 564, 570 (Pa. 2005). Although there can be many theories
     and allegations in support of a single issue, Section 9544 refers to
     the discrete legal ground already raised and decided. Id. An
     issue is not previously litigated when it does not rely solely
     upon previously litigated evidence.            Commonwealth v.
     Miller, 746 A.2d 592, 602 n.9 & 10 (Pa. 2000).

Commonwealth v. Chmiel, 173 A.3d 617, 627 (Pa. 2017) (citations

reformatted, emphasis added).

     Here, during the litigation of Appellant’s third PCRA petition, we

explained his prior Brady claim as follows:

     Appellant’s alleged newly-discovered evidence consists of public
     criminal records, which date back to 1990 and predate Appellant’s
     trial. Appellant alleges that these criminal records show that
     Commonwealth witness, Dana Lucas, had outstanding criminal
     charges at the time she testified against Appellant. Appellant
     asserts Lucas “received sweetheart leniency” in exchange for her
     testimony against him and claims he was never made aware of
     the charges or the alleged leniency agreement during trial. As
     such, Appellant asserts the Commonwealth violated its duty to
     turn over exculpatory evidence pursuant to Brady and its
     progeny.

Commonwealth       v.   Richardson,   No.     3329   EDA   2011,   unpublished

memorandum at 6 (Pa. Super. filed November 7, 2012) (citations and footnote

omitted).



                                    - 18 -
J-S02002-21



      Appellant’s current Brady claim is premised upon Lucas’s PCRA hearing

testimony, and not solely upon his prior discovery of Lucas’s public criminal

records, the at-issue evidence during Appellant’s litigation of his third PCRA

petition. Indeed, the mere inference from the records alone of an undisclosed

deal is a far cry from testimony to the same effect by a party to the

arrangement, assuming that testimony is credible. Accordingly, as the current

claim is not premised solely upon previously-litigated evidence or substantially

similar evidence, we conclude that the PCRA court erred when it determined

that Appellant’s claim was previously litigated.

      Similarly, the record clearly establishes that Lucas’s testimony regarding

the promise of leniency is a newly-discovered fact for purposes of Section

9545(b)(1)(ii). Nothing in the record suggests that her admission of a deal

for leniency, or her general recantation of her trial testimony, were facts

previously known to Appellant before Lucas agreed to testify just days before

the PCRA hearing. Indeed, Lucas testified that she never told anyone about

the deal until that time. N.T., 7/5/18, at 33. Thus, the first prong of the

newly-discovered fact test was satisfied.

      As to the due-diligence prong, we note that:

      Due diligence demands the petitioner to take reasonable steps to
      protect her own interests. Commonwealth v. Carr, 768 A.2d
      1164 (Pa. Super. 2001). This standard, however, entails “neither
      perfect vigilance nor punctilious care, but rather it requires
      reasonable efforts by a petitioner, based on the particular
      circumstances, to uncover facts that may support a claim for
      collateral relief.” Commonwealth v. Burton, 121 A.3d 1063,
      1071 (Pa. Super. 2015) (en banc)…. Thus, “the due diligence


                                     - 19 -
J-S02002-21


      inquiry is fact-sensitive and dependent upon the circumstances
      presented.” Id. at 1070.

Commonwealth v. Shiloh, 170 A.3d 553, 558 (Pa. Super. 2017).

      As noted above, Lucas testified that, until just days before the PCRA

hearing, she had never told anyone that her trial testimony was false with

respect to either her identification of Appellant or the presence of a deal for

her testimony. N.T., 7/5/18, at 33. She also indicated that, years after the

trial, she was still fearful of retaliation for her testimony. Id. at 35. Only a

year before her PCRA court testimony, she indicated that someone had

messaged her on Facebook, asking her to “tell the truth.” Id. at 36. She did

not respond and, instead, she changed her Facebook account. Id. Ultimately,

upon overhearing a conversation about Appellant’s case a few days before the

hearing, she contacted the investigator working for Attorney Cooper. Id. at

38. Appellant testified that he never stopped searching for people who could

exonerate him since he was convicted. Id. at 148-49. However, he indicated

that he did not have an investigator to assist him for most of that time. Id.

at 148.

      We conclude that there was adequate evidence presented through the

testimonies of Appellant and Lucas to establish that Appellant acted with due

diligence. Appellant indicated that he never stopped searching for witnesses

to exonerate him, and the procedural history of this case demonstrates that

Appellant has continually maintained his innocence and repeatedly filed PCRA

petitions seeking relief as new information became known to him. We note

that Appellant, incarcerated and indigent, did not have the wherewithal to

                                     - 20 -
J-S02002-21



mount an extensive investigation over decades, and there is nothing in Lucas’s

testimony indicating that she would have come forward at an earlier time even

had Appellant contacted her. To the contrary, her testimony suggests that

she was fearful of retaliation for decades after she testified at Appellant’s trial,

and that she made no efforts to recant until, just days before the PCRA

hearing, she learned that an investigator was looking for her, and she then

contacted that investigator.

       In any event, we would find it untenable and unreasonable to impose a

standard on PCRA petitioners that would require them to continually harass a

Commonwealth’s witness for decades after conviction in order satisfy the due

diligence requirement in the event that said witness eventually comes forward

to recant or provide new evidence, especially where, in the circumstances of

this case, Lucas had been placed in protective custody at the time of

Appellant’s trial, and was fearful of reprisal for her testimony. Accordingly,

we conclude that Lucas’s new admissions and recantation of her trial

testimony, at least facially (independent of credibility), would constitute

newly-discovered facts under Section 9545(b)(1)(ii).

      The PCRA court also determined that the Lucas-related after-discovered

evidence/Brady claim lacks merit, based on its determination that Lucas’s

new testimony would be unlikely to compel a new verdict, as the court found

her testimony incredible. However, because the judge making the relevant

credibility determination was not present during the hearing where Lucas’s

new testimony was heard, we cannot affirm the PCRA court’s denial of

                                      - 21 -
J-S02002-21



Appellant’s PCRA petition on that basis and, instead, we find the most

appropriate course of action is to remand for further proceedings.

      Our Supreme Court “has often acknowledged the limitations inherent in

recantation testimony,” see, e.g., Commonwealth v. Floyd, 484 A.2d 365,

369   (Pa.   1984)   (characterizing    recantation   testimony   as   “extremely

unreliable”),” however, the Court never “foreclosed the possibility that, in

some instances, such testimony may be believed by the factfinder and[,]

thus[,] form a basis for relief.” Commonwealth v. Williams, 732 A.2d 1167,

1180 (Pa. 1999) (citation reformatted).         Thus, the mere fact that Lucas

recanted her prior testimony does not, as a matter of law, render her new

testimony incredible. At the same time, a

      PCRA court passes on witness credibility at PCRA hearings, and its
      credibility determinations should be provided great deference by
      reviewing courts. Indeed, one of the primary reasons PCRA
      hearings are held in the first place is so that credibility
      determinations can be made; otherwise, issues of material fact
      could be decided on pleadings and affidavits alone.

Commonwealth v. Johnson, 966 A.2d 523, 539 (Pa. 2009) (citations

omitted).

      Consequently, our Supreme Court has also noted that,

      [w]here appropriate, we have remanded matters involving after-
      discovered evidence claims and specifically directed the trial or
      PCRA court to make credibility determinations on recantation
      testimony. For example, in Williams, the PCRA court failed to
      make an independent determination as to the credibility of the
      recanting witness. This Court noted the PCRA court, as fact-
      finder, “is in a superior position to make the initial assessment of
      the importance of [the recantation] testimony to the outcome of
      the case,” and remanded with a direction for the PCRA court to


                                       - 22 -
J-S02002-21


     “render its own, independent findings of fact and conclusions of
     law concerning [the recanting person’s] credibility and the impact,
     if any, upon the truth-determining process which can be discerned
     from such testimony.” [Williams,] 732 A.2d at 1181. Similarly,
     in [Commonwealth v.] D’Amato, [856 A.2d 806 (Pa. 2004),]
     the PCRA court failed to mention, let alone pass upon, the
     credibility of the recantation testimony in its opinion. After holding
     the PCRA court had defaulted on its duty to assess the credibility
     of the recantation and its significance in light of the trial record,
     this Court remanded the matter for the limited purpose of allowing
     the PCRA court to make that determination. [D’Amato,] 856 A.2d
     at 825-26.

Commonwealth v. Small, 189 A.3d 961, 978 (Pa. 2018).

     Here, a different problem arises, as Judge Brinkley, currently sitting as

the PCRA court, made the relevant credibility assessment of Lucas’s testimony

as to the after-discovered evidence claim, but it was now-retired Judge Geroff

who heard that testimony at the PCRA hearing at which Lucas testified. In

Commonwealth ex rel. Davis v. Davis, 408 A.2d 849 (Pa. Super. 1979), a

custody matter, a similar problem arose, where the custody hearing judge

“did not file an opinion in support of the custody orders. Rather a common

pleas judge, not the hearing judge, wrote the lower court’s opinion upholding

the hearing judge’s decision.”   Davis, 408 A.2d at 850. The Davis Court

determined that this was improper, reasoning:

     While we acknowledge the opinion was ably done, it should not
     have been undertaken at all. The record discloses that there were
     serious conflicts in the testimony of the appellant and the
     appellee. The opinion[-]writing judge inadvertently misstated the
     testimony of a principal witness called on behalf of the appellant.
     Not uniquely peculiar to this case, the accepted facts and the
     inferences that can be drawn from them depend on the credibility
     of the testifying witnesses. This vital function can only be
     determined by the judge before whom these witnesses
     appear.

                                    - 23 -
J-S02002-21



Id. (emphasis added). Additionally,

       [t]he Pennsylvania Superior Court considered a similar situation
       in the case of Hyman v. Borock, 235 A.2d 621 (Pa. Super. 1967),
       and determined that in the absence of the parties’ consent, a court
       may not substitute another judge for the trial judge where the
       testimony has been heard without a jury and the trial judge has
       not rendered a decision on the factual issues. Hyman was
       followed in Ciaffoni v. Ford, 237 A.2d 250 (Pa. Super. 1968),
       where the Superior Court considered a situation where the trial
       judge had rendered a verdict, but subsequently recused himself.
       The Superior Court determined that the substituted judge was not
       entitled to rely upon the record made before the first judge in the
       absence of evidence of consent from both parties.

Wasiolek v. City of Philadelphia, 606 A.2d 642, 644 (Pa. Cmwlth. 1992)

(citations reformatted).

       This matter is most similar to Hyman, as Judge Geroff heard Lucas’s

testimony, but he did not rule on Lucas’s credibility, nor did he issue an order

granting or denying Appellant’s petition. Judge Brinkley made the relevant

credibility determination based on a cold reading of the record, and denied

Appellant’s petition on that basis, without having obtained consent from either

party. Accordingly, we conclude that the appropriate course of action is to

vacate the order denying relief, and remand for further proceedings.

Appellant may seek leave to amend his petition to perfect his claim, and Lucas

should be heard by the same judge who will ultimately assess her credibility.8
____________________________________________


8 Appellant may seek leave for recusal as well, as Judge Brinkley has already
rendered an opinion based on the cold record of the prior PCRA hearings.
However, we take no position on whether recusal should be granted at this
time, as it “is the individual judge who must in the first instance determine
whether in good conscience and judgment he or she can hear a dispute



                                          - 24 -
J-S02002-21



                                               III

       Next, Appellant claims that the PCRA court erred when it determined

that neither Young’s nor Fiddeman’s testimony satisfied the newly-discovered

fact exception to the PCRA’s timeliness requirement.         The PCRA court

determined that Appellant never pled in his petitions when he first learned of

these witnesses, and that he failed to act diligently in obtaining their

testimony. See PCO at 7-8.

       Contrarily, Appellant argues that he

       has exercise[d] extraordinary diligence throughout his post-
       conviction litigation.   He found Young and Fiddeman by
       happenstance and acted swiftly once he became aware of their
       existence. Because of his PCRA testimony that he was not aware
       that these two men were present at the scene, he could not have
       known to reach out to them before they contacted him. In other
       words, no degree of diligence could have led to their discovery
       any sooner than they were discovered.

Appellant’s Brief at 40.

       We note, again, that the PCRA court’s Rule 907 notice never mentioned

Appellant’s failure to meet a timeliness exception but, instead, indicated that

his claims related to Young and Fiddeman were denied on the merits.

However, as due diligence is a common element to both the newly-discovered

facts and after-discovered evidence standards, we will consider that aspect of

the PCRA court’s analysis.

       With respect to Fiddeman, the PCRA court determined:

____________________________________________


objectively and impartially, or whether there should be a recusal.” Lomas v.
Kravitz, 130 A.3d 107, 124 (Pa. Super. 2015).

                                          - 25 -
J-S02002-21


      First, during his own testimony, [Appellant] admitted that he did
      not file his petition within 60 days of learning about Fiddeman’s
      account of the shooting. He testified that he met Fiddeman in
      prison sometime in 2014[,] shortly after Fiddeman arrived there.
      Fiddeman did not write his affidavit until February 2015;
      [Appellant] did not file [the PCRA petition under review] until
      March [of] 2015. The relevant date is when [Appellant] first
      learned of the new facts, not when the witness signed an
      affidavit/statement. Since Fiddeman arrived at SCI-Huntingdon
      in January 2014 and testified that he met [Appellant] within weeks
      thereafter, [Appellant] clearly did not present his claim within 60
      days of learning Fiddeman’s alleged new information. Moreover,
      Fiddeman testified that he and [Appellant] saw each other on the
      night of the shooting during the dice game. [Appellant] does not
      explain why he did not reach out to Fiddeman sooner if he knew
      Fiddeman was present that night. In addition, Fiddeman testified
      that he was the neighborhood drug dealer who always worked that
      corner by Ike’s bar. Even if [Appellant] had not noticed Fiddeman
      that night, [Appellant] provides no explanation as to why he did
      not have an investigator seek out the regular corner drug dealers
      in the area. Thus, [Appellant] has failed to show he exercised due
      diligence with respect to Fiddeman.

PCO at 13.

      We initially question the PCRA court’s assertion that due diligence

required Appellant to hire an investigator to “seek out the regular corner drug

dealers” for information about the shooting. The court provides no case law

in support of this view of due diligence, and we reject the notion that fishing

expeditions of that nature are reasonable in the context of a due diligence

analysis.    Again, due diligence requires “neither perfect vigilance nor

punctilious care, but rather it requires reasonable efforts by a petitioner, based

on the particular circumstances, to uncover facts that may support a claim for

collateral relief.” Burton, 121 A.3d at 1071. Seeking out every drug dealer

in the area who, by chance, may have witnessed the shooting, would demand



                                     - 26 -
J-S02002-21



a tremendous amount of time and resources beyond what is typically available

to a defendant in a criminal case, whether indigent or not. The PCRA court’s

analysis would require ‘perfect vigilance,’ not reasonable efforts.

      Nevertheless, the court also asserts that Appellant knew Fiddeman was

present at the scene of the shooting. If true, it would be reasonable to require

of Appellant some efforts to investigate Fiddeman. However, the court infers

this fact not from Appellant’s testimony, but from Fiddeman’s.        Fiddeman

testified that he vaguely knew of Appellant at the time of the shooting, as they

both lived in the same neighborhood.        See N.T., 7/2/18, at 107-08, 119.

Basically, he testified that he knew Appellant enough to say hello, but that

they were not close.    During cross-examination, Fiddeman was questioned

about whether he interacted with Appellant just prior to the shooting:

      Q[.] So prior to the shooting you had seen [Appellant] playing
      dice?

      A[.] Yes.

      Q[.] And he had seen you as you walked over, as far as you could
      tell?

         MR. COOPER: Objection to that.

         THE COURT: As far as you can tell. …

      Q[.] As far as you could tell?

      A[.] Yes.

Id. at 125.




                                       - 27 -
J-S02002-21



      This appears to be the only testimony by Fiddeman that could be the

basis of the PCRA court’s conclusion that Appellant saw Fiddeman at the scene,

as Fiddeman indicated that he believed that Appellant had seen him that day,

as far as he could tell. Although the district attorney attempted to elicit

from Fiddeman that there was an interaction between the two, Fiddeman

essentially testified that he may have said hello to some people playing dice,

but he did not recount any specific interaction with Appellant.      Appellant

testified that he knew Fiddeman from the neighborhood, but that he did not

see him on the night of the shooting. N.T., 7/5/18, at 107.

      It is not immediately apparent that this testimony is truly incompatible.

It is possible that Appellant did not notice Fiddeman, despite Fiddeman’s

believing that he had. In any event, the PCRA court’s basis for denying relief

again turns on questions of credibility. For the same reasons set forth above

with respect to Appellant’s Lucas-related claim, we cannot affirm the denial of

the petition based on a credibility determination made by a judge who did not

hear the testimony of the two witnesses in question.

      The PCRA court’s conclusion that Appellant failed to satisfy Section

9545(b)(2)’s 60-day rule suffers from the same malady, as that issue also

turns on a credibility analysis of the testimony of Appellant and Fiddeman.

Fiddeman did not immediately speak to Appellant upon his arrival at SCI-

Huntington. He came into contact with Appellant through a third party, Reik.

      Q[.] How long had you been up at Huntingdon before you talked
      to this fellow that you described as Reik? How long had you been
      up there approximately?

                                    - 28 -
J-S02002-21


      A[.] Probably say about like a couple weeks when I ran into him
      and I’d seen him and would talk in the yard and things of that
      nature.

N.T., 7/2/18, at 100.   There is no indication in the record when Reik and

Fiddeman began speaking about Appellant’s case. Reik ultimately facilitated

a meeting between Fiddeman and Appellant, but it is also not clear whether

Fiddeman immediately told Appellant what he knew, or whether he revealed

his knowledge after a period of time.

      Fiddeman dated the affidavit February 19, 2015, and gave it to

Appellant. Id. at 95. Appellant filed the instant petition on March 20, 2015,

citing Fiddeman as a witness. If Appellant did not learn of the new facts until

he received the affidavit, he clearly satisfied the 60-day rule. However, the

PCRA court found that Appellant must have known about the new facts before

February 19, 2015, because Appellant and Fiddeman both testified that they

spoke about the matter before Fiddeman wrote the affidavit. However, the

record does not demonstrate when the fact was made known to Appellant.

The testimony provided suggests that date could have fallen inside or outside

the 60-day rule’s limits. Fiddeman could not recall the date on which he first

discussed Appellant’s case with him.    Id. at 121. He did say that several

months had passed from when he first learned from Reik that Appellant was

at SCI-Huntington, and when he ultimately wrote the affidavit. Id. at 123.

When questioned on cross-examination, Appellant denied that he had learned




                                    - 29 -
J-S02002-21



the new facts from Fiddeman as early as mid-2014. N.T., 7/5/18, at 144.9

When asked if he filed his petition within 60 days of learning the new facts

from Fiddeman, he indicated that he had.           Id. at 154.

        The record simply does not establish a precise date of when Fiddeman

first told Appellant that he had witnessed Hasan’s shooting the victim.

Appellant indicated that he filed his petition within 60 days of learning of that

fact.   Fiddeman’s testimony could be read to support or conflict with that

testimony, depending on what part, if any, the court deemed credible. Thus,

credibility, again, was a crucial factor in determining whether Fiddeman’s new

facts satisfied Section 9545(b)(2) and, as stated above, the judge assessing

credibility in this instance was not the judge who heard the witnesses.

Moreover, Appellant was never afforded any opportunity to perfect his petition

in this regard, as the court’s Rule 907 notice indicated only that the petition

was being denied on the merits, not that it failed to satisfy a timeliness

exception, or the dictates of Section 9545(b)(2), with respect to the new facts

presented by Fiddeman.          Accordingly, we conclude that a remand is also

appropriate with respect to the new facts presented by Fiddeman’s affidavit.

        Young also testified at the PCRA hearing to the new fact that he saw

Hasan, not Appellant, shoot the victim.            PCO at 10.    Young wrote a letter

____________________________________________


9 During this line of questioning, the Commonwealth suggested that Fiddeman
arrived at the facility on or about June 24, 2014, but there is no evidence of
record establishing that date to be correct. Id. at 142. Appellant did not
dispute that timeline, and he stated that he first met with Fiddeman sometime
in 2014. Id.

                                          - 30 -
J-S02002-21



indicating this new fact to Appellant on February 27, 2015, eight days after

Appellant received Fiddeman’s affidavit, prompting a meeting. N.T., 7/2/18,

at 26-27.    Assuming the letter conveyed to Appellant this new fact for the

first time, Young’s new fact satisfies the 60-day rule, as he filed his petition in

the following month.

      Nevertheless, the PCRA court determined that Appellant did not act

diligently with respect to this new fact, providing the following cursory

analysis:

      [Appellant] has also failed to demonstrate due diligence with
      respect to Young. [Appellant] would have this [c]ourt believe that
      Young’s letter exonerating [Appellant] serendipitously arrived the
      week after Fiddeman decided to prepare an affidavit. However,
      [Appellant] admitted that he knew Young, who grew up in the
      neighborhood and whose grandmother lived near the bar, [and
      who testified that he] had been trying to contact [Appellant] for
      years. Young testified that he had been attempting to contact
      [Appellant] since 2010[,] and had even provided his phone
      number to a mutual friend. [Appellant] failed to show that he
      exercised any due diligence when he failed reach out to Young to
      learn why he wanted to speak to him.

PCO at 13-14.

      Again, the PCRA court’s due diligence analysis turns on its assessment

of the witnesses’ credibility.    Moreover, even though Appellant knew of

Young’s attempts to contact him, that does not mean Appellant also knew, or

even should have suspected, that those attempted communications would be

related to his conviction.   Young stated on cross-examination that he gave

out his phone number to “certain people” as early as 2010, “hoping that I

would get a phone call. It was during that time. That’s the only thing I ever


                                      - 31 -
J-S02002-21



did.” N.T., 7/2/18, at 60. He did not identify to whom he gave his number,

nor what information he passed along at that time. Appellant testified that he

was aware that Young was attempting to reach out to him, but that he did not

know why until he received the letter. N.T., 7/5/18, at 111-12. Nothing of

record indicates why Appellant would know that Young was a potential

exonerating witness before he received the letter. Nevertheless, because the

witnesses’ credibility must be analyzed to establish whether Appellant acted

diligently, and because the PCRA court did not hear that testimony in the first

instance, we reject the PCRA court’s conclusion that Appellant failed to act

diligently with respect to the new facts presented by Young.

      Finally, the PCRA court determined that neither Fiddeman’s nor Young’s

testimony ultimately satisfy the prejudice prong of the after-discovered

evidence test. The court stated that Appellant

      fails to satisfy the prejudice prong as he did not successfully plead
      and prove that the outcome of the trial would have been different
      with this “new” evidence. Both Young and Fiddeman’s accounts
      from the night of the shooting are highly suspect, particularly
      since Fiddeman is a fellow inmate at SCI-Huntingdon.

PCO at 15.

      This incredibly short analysis also relied solely on a rejection of the

credibility of Young and Fiddeman. Thus, as above, we conclude that the PCRA

court was not able to judge the credibility of these witnesses when their

testimony was heard by a different judge. For the same reason, we cannot

accept the court’s conclusion that a jury would not have been swayed by their

testimony.

                                     - 32 -
J-S02002-21



      Accordingly, given the defects in the PCRA court’s rejection of

Appellant’s petition as detailed herein, we vacate the order denying

Appellant’s PCRA petition, and remand for further proceedings. Upon remand,

we instruct the PCRA court to issue an order granting Appellant 60 days to

seek leave to amend his petition to correct, if possible, the defects identified

by the court in his petition for which he was given no prior notice. Any issues

of material fact or credibility, whether relevant to a timeliness exception or

the merits of the underlying claims, should then be resolved at a new hearing.

      Order vacated. Case remanded. Jurisdiction relinquished.

      Judge Nichols joins this memorandum.

      Judge Kunselman concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/3/21




                                     - 33 -